Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered.
	
	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the Title:
SYSTEM FOR PROVIDING AN INTERFACE TO ELECTRIC VEHICLE CHARGING STATIONS







Reasons for Allowance
Claims 11,13-16,19,21-23 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Prior Art Considerations
The claims, as provided in the amendments and discussed in the remarks filed on March 2nd 2021 are allowable. The most pertinent prior art of record includes Becker et al. Becker generally discloses a system for providing up to date information about charging stations for electric vehicles, a charge request for an identified charging station, receiving a grouping of charging station information regarding location information, and based on the comparison of the information, information is sent to a mobile station. Where status information may indicate whether charging is currently or in the near future possible at a charging station, where this information is received at intervals, where information dependent on the received charge request is selected such that a desired status for a charging station is compared with status information of the respective charging station, such as free or available. 
Furthermore, Solomon et al generally discloses a user interface which can be controlled by the owners of electric charging stations, to configure the visibility of the charging stations on a locator application to a group of vehicle operators, where the locator application allows for the electric vehicle operators to locate charging stations that are nearby and currently available, and can restrict search for stations near a location, and that are available, and pricing information may also be sorted and displayed. Solomon also discloses a geographical map that displays charging stations that meet the user’s restrictions.

Accordingly, claim 11 taken as a whole, are indicated to be allowable over the cited prior art. The examiner emphasizes that it is the interrelationship of the limitations that renders these claims allowable over the prior art/additional art. Claims 13-16,19,,21-23 depend from claim 1. Therefore, the dependent claims are also indicated as containing allowable subject matter. 
The examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art as combining various references from the totality of the evidence to reach the combination of features as claimed would require a substantial reconstruction of the Applicant's claimed invention relying on improper hindsight bias.
It is thereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Eligibility Considerations
The claim set has overcome the abstract idea rejection, as the amendments and remarks filed on March 2nd 2021 have integrated the abstract idea into a practical application by at least going beyond generally linking the use of the judicial exception to a particular technological environment because the claims provide a configuration of components such as the hardware device in communication with multiple different charging networks, where the system is able to poll these multiple charging station networks, to determine availability, and allow for payment and use of said charging network. Such a system is not generally linking the use of the reservation concepts, as identified in the previous abstract idea rejection, to a particular technological environment; the utilization of the particular technological environment as seen in the claims, is what integrates the abstract idea into a practical application.  This concept can be seen in at least the claim language stating a hardware device at the physical location that communicates over a network with the multiple charging stations provided at the physical location, wherein the hardware device includes: a communication component that facilitates communication between the hardware device and the multiple charging stations at the physical location;  an identification module that identifies an available charging station at the physical location by polling the multiple charging stations over the network. Therefore under step 2A (prong 2), the claims are now considered to be subject matter eligible under 101. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner Comment
B Heater, “ChargePoint lets you reserve electric charging stations, cuts down on alternative fueling fistfights” April 26th 2011, Engadget, which from now on will be referred to as Heater. Heater generally discloses, a system which allows users to reserve a charging station from a browser, once signed in, the driver can make a reservation, then the driver is billed the station owner determined fee.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BENJAMIN WARREN whose telephone number is (571)272-8934.  The examiner can normally be reached on Monday-Friday; 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON B WARREN/               Examiner, Art Unit 3625                                                                                                                                                                                         
/ALLISON G WOOD/           Primary Examiner, Art Unit 3625